PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEE, Sang-soo
Application No. 15/996,737
Filed: 4 Jun 2018
For: MEDIA PROCESSING APPARATUS AND CONTROLLING METHOD THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. §119” filed August 10, 2020, which is being treated under 37 CFR 1.55(e). 

The petition under 37 CFR 1.55 is GRANTED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought with the correct filing date, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1) 	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;  
(3)	the petition fee as set forth in 37 CFR 1.17(m);
(4)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional);



On August 10, 2020 with the instant petition, an ADS was received which identifies the foreign application for which priority is claimed, correcting the typographical error in the application number. The required petition fee was received with the petition. Lastly, petitioner has provided an adequate statement of unintentional delay. 

The certified copy of the foreign priority document was retrieved August 10, 2018.

All of the above requirements having been satisfied, the late claim for priority under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed applications. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 216.

A corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application, accompanies this decision on petition.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

The issue fee was paid in this application on November 23, 2020.  However, the application is being returned to Technology Center 2494 for further processing in view of this decision.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl: Corrected Filing Receipt